 Case 1:20-cv-01034-BAB Document 21 <ifrestricted> Filed 02/12/21 Page 1 of 1
                             PageID #: 1218



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

BARBARA RAY                                                                          PLAINTIFF

vs.                                 Civil No. 1:20-cv-01034

COMMISSIONER, SOCIAL                                                               DEFENDANT
SECURITY ADMINISTRATION

                                          JUDGMENT
       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       ENTERED this 12th day of February 2021.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
